 Case: 5:15-cr-00007-KKC Doc #: 46 Filed: 05/15/20 Page: 1 of 3 - Page ID#: 201




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 UNITED STATES OF AMERICA,                          CRIMINAL ACTION NO. 5:15-7-KKC

       Plaintiff,


 V.                                                       OPINION AND ORDER


 ANTONIO LEPARIE FRYE, JR.,

       Defendant.



                                           *** *** ***

       This matter is before the Court on a motion for release from custody. Defendant

Antonio Leparie Frye, Jr. was sentenced to 84 months imprisonment and six years of

supervised release on August 7, 2015. (DE 37.) On May 14, 2020, Defendant filed a motion

requesting relief from his sentence pursuant to 18 U.S.C. § 3582(c), commonly referred to as

a motion for compassionate release. (DE 45.) Under that statute, a court may modify a term

of imprisonment if –

               after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of
               Prisons to bring a motion on the defendant’s behalf or the
               lapse of 30 days from the receipt of such a request by the
               warden of the defendant’s facility, whichever is earlier…
               after considering the factors set forth in [18 U.S.C. §]
               3553(a) to the extent that they are applicable… it finds
               that extraordinary and compelling reasons warrant such
               a reduction… and that such a reduction is consistent with
               applicable policy statements issued by the Sentencing
               Commission.

According to Defendant’s motion, he sent a request on April 12, 2020, to the staff at his facility

that either his sentence be reduced or that he be transferred to home confinement due to his



                                                1
 Case: 5:15-cr-00007-KKC Doc #: 46 Filed: 05/15/20 Page: 2 of 3 - Page ID#: 202




concerns about the disease caused by the novel coronavirus, COVID-19. (DE 45-1.)

Defendant’s request appears to have been initially denied on April 13, 2020. (DE 45-1.)

       18 U.S.C. § 3582 explicitly states that a court “may not” modify a prison term except

in certain delineated circumstances. One of these circumstances is when a defendant brings

a motion for compassionate release – but only if the defendant has first fully exhausted his

administrative remedies or 30 days have lapsed since receipt of the request by the warden,

whichever is earlier. “[D]istrict courts lack jurisdiction to consider a motion for compassionate

release filed by the defendant himself unless he has fully exhausted his administrative

remedies.” United States v. Gentner, NO: 5:16-CR-11-TBR, 2019 WL 5581337, at *1 (W.D.

Ky. Oct. 29, 2019). As the Third Circuit recently noted, a defendant’s failure to comply with

the statute’s exhaustion requirement before asking a court for compassionate release was “a

glaring roadblock foreclosing compassionate release.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020). Further, the “mandatory language” of the statute “means a court may not

excuse a failure to exhaust, even to take [special] circumstances into account.” Ross v. Blake,

136 S. Ct. 1850, 1856 (2016). “[M]andatory exhaustion statutes… establish mandatory

exhaustion regimes, foreclosing judicial discretion.” Id. at 1857.

       Defendant makes no mention of any effort to appeal the denial of his request. As

outlined in 28 C.F.R. § 542.15(a) (“Administrative Remedy Program – Appeals”) –

              An inmate who is not satisfied with the Warden’s response may
              submit an Appeal on the appropriate form (BP-10) to the
              appropriate Regional Director within 20 calendar days of the
              date the Warden signed the response. An inmate who is not
              satisfied with the Regional Director’s response may submit an
              Appeal on the appropriate form (BP-11) to the General Counsel
              within 30 calendar days of the date the Regional Director signed
              the response… Appeal to the General Counsel is the final
              administrative appeal.

See also U.S. Department of Justice, Federal Bureau of Prisons, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and

                                               2
 Case: 5:15-cr-00007-KKC Doc #: 46 Filed: 05/15/20 Page: 3 of 3 - Page ID#: 203




4205(g) (Jan. 17, 2009) https://www.bop.gov/policy/progstat/5050_050_EN.pdf; United States

v. Brummett, No. 6:07-CR-103-DCR, 2020 WL 1492763, at *1-*2 (E.D. Ky. Mar. 27, 2020).

Because Defendant apparently did not seek an appeal of the initial denial of his request

through the Administrative Remedy Program, the Court cannot find that he has exhausted

his administrative rights and, therefore, the Court does not have jurisdiction to consider the

motion. See Gentner, 2019 WL 5581337, at *1.

       Regardless, even if the Court were to consider the substance of Defendant’s

compassionate release motion, it would fail on its merits. As discussed above, § 3582(c)(1)(A)

requires that the Court find that “extraordinary and compelling reasons warrant” a

modification to a defendant’s sentence, and that “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” The Sentencing

Commission has issued a policy statement that, in the relevant part, allows a court to grant

compassionate release or a sentence reduction only where, “(1) extraordinary or compelling

reasons warrant a reduction in a defendant’s sentence, (2) the defendant is not a danger to

the safety of others or the community, and (3) release from custody complies with § 3553(a)

factors.” United States v. Lake, 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30,

2019) (citing U.S.S.G. § 1B1.13 (2018)). Defendant’s motion merely suggests generalized

concerns for his health and about the efficacy of the Bureau of Prisons’ efforts to protect

inmates from COVID-19. (DE 45.) Such allegations are insufficient to satisfy the applicable

standard.

       Accordingly, the Court hereby ORDERS that Defendant’s motion for compassionate

release (DE 45) is DENIED.

       Dated May 15, 2020




                                              3
